Title: From John Adams to Edmund Jenings, 29 May 1780
From: Adams, John
To: Jenings, Edmund


     
      Dr Sir
      
       May 29. 1780
      
     
     I have received yours of 22, with the Letter, which I return, unable to comprehend the meaning of it. I am informed by Mr Jay and Mr Charmichael both, that Sir John Dalrymple is at Madrid, with his Lady, travelling from Portugal, thro Spain and France for her Health, as is given out. He had a Passport from the Spanish minister. He has seen the Imperial Ambassador, the Duke of Alva, and Some other Grandees, to whom he is Supposed to have been recommended by Lord Grantham, who, it Seems was much esteemed there. But I am under no Allarm about this, nor can I think that Sir John is intended by Hussey. If he is Farmer Jay, is enough on his Guard. But I suspect Hussey is intended for the secretary, of whom you know more than I. I never saw him. I have heard the Words bustling and intriguing temper before, or others synonimous which made me wonder at the Suddenness of Maryland, but after what has happened I cannot harbour Suspicions of any thing so black and base. Nor do I believe, that if they existed, they could answer their End. Tis a Pity that such Jealousies should be So easily taken up and so lightly propagated. The malignant Cry of the Vulgar about Gold and Guineas and Treasons of so black a die, are ten times ill founded, where they are once true. Ministerial People in England propagate Such suspicions as much as any. The other day, you know the immense sum obtained by that Spirited Statesman Lord North, from the E. I. Company, had enabled him to corrupt Russia. This Mistake is pretty well cleared up. Denmark too, had five and forty ships of the Line, which England was to hire and could easily man. This and 20 other Tales equally extravagant, were believed when I arrived here last February. I was really amazed, to hear Some Gentlemen of high Characters great sense, and indisputable affection to the Cause of the new World, say, they believd them. There is nothing but what the English can make many people believe for a time. I rest assured that this Insinuation, is as groundless, as it is cruel.
     Husseys Gaiety, will do him, nor his Country any good. Depend upon it, it is not by Gaiety, nor by Shew, that America is to be essentially served. It would be easy to be as gay and as shewy as any Americans, have been in Europe, and to do ones Country as much harm by it. The Gaiety of Some in her service, has cost her very dear, both in cash and reputation. She knows it, and remembers it. Was it by Gaiety that Demosthenes and Cicero served their Countries? I dont mention Aristides, Cincinnatus or Fabricius. Was it thus that Pit served his Country? De Wit his? Is it by Gaiety that Vergennes and Neckar, are doing more for the good of Man kind, than all the Fops and Coxcombs ever did, put together, from the first Example of Gaiety that is recorded, when my Ancestors wife, made him put on Fig Leaves? For Shame Americans, for shame! For shame pretended Friends of America.
     I am glad you have written for Explanations and Proof. But in fact, I am much disgusted with this letter.
     Adieu.
     You see I have recd., yours of 267th. for which Thanks. I believe your Letters will go Safe by the Post, to Madrid. But any Banker—Mr Grand for Example, will cover them.
    